Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
Allowable Subject Matter
1a. Claims 7 and 14 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Specification Objection
1b. Paragraphs [0065] and [0067] are objected. The paragraphs contain irrelevant “software warning” context. Some other paragraph may have similar issues. Corrections are requires.

Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 20180302201 A1) in view of 

2b. Summary of the Cited Prior Art
Yoo discloses a method for scheduling network operates with various radio technologies including LTE and 5G.
Fakoorian discloses a method of SRS transmission for communication scheduling.

2c. Claim Analysis
	Regarding Claim 1, Yoo disclsoses:
	A cross-standard scheduling method, comprising
	[(Yoo discloses a method for scheduling network operates with various radio technologies including LTE and 5G, see:
	[0032] …………. The present disclosure is concerned with the evolution of wireless technologies from LTE, 4G, 5G, NR, and beyond with shared access to wireless spectrum between networks using a collection of new and different radio access technologies or radio air interfaces.
	[0045] …….. .  A scheduler 244 may schedule UEs for data transmission on the downlink and/or uplink. 
	Fig 1; Fig 2, Scheduler 244; see also Figs 3-8)]:
	obtaining, by a base station, first downlink channel information of a first user equipment (UE) and second downlink channel information of a second UE

	[0082] At block 407, a network node detects one or more SRS from one or more non-served UEs.  The network node may be either a neighboring gNB/TRP, such as base station 105, or a neighboring UE, such as UE 115, either from the same operator as the communication pair transmitting RTS/CTS or a different operator.  The network node operates using the same medium as the communication pair in either licensed or unlicensed spectrum.  The network node monitors for signals from neighboring nodes, such as CTS or contention SRS over the medium.  For example, base station 105 may receive the SRS signals over antennas 234a-t and wireless radios 700a-t. Using SRS interpreter 702, stored in memory 242, base station 105 detects the SRS from a non-served UE.  Similarly, UE 115 receives the SRS via antennas 252a-r and wireless radios 800a-r. Through execution of media access logic 802, UE 115 is able to determine and detect the SRS from the neighboring UE. 
	Fig 4C, Steps 407-408; see also Figs 4A-4B, Figs 5-6)];
	wherein the first UE is a UE of a first standard, the second UE is a UE of a second standard, the first standard and the second standard have an overlapping coverage, and the first UE and the second UE exist in the overlapping coverage
	[(Yoo discloses a plurality of UEs operate with various radio technologies including LTE and 5G in overlapped air coverages, see:
	[0032] …………. The present disclosure is concerned with the evolution of wireless technologies from LTE, 4G, 5G, NR, and beyond with shared access to wireless spectrum between networks using a collection of new and different radio access technologies or radio air interfaces.
	[0039] …………. UEs 115a-115d are examples of mobile smart phone-type devices accessing 5G network 100 A UE may also be a machine specifically configured for connected communication, including machine type communication (MTC), enhanced MTC (eMTC), narrowband IoT (NB-IoT) and the like.  UEs 115e-115k are examples of various machines configured for communication that access 5G network 100.  A UE may be able to communicate with any type of the base stations, whether macro base station, small cell, or the like.
	Fig 1-3)];
	determining, by a unified scheduler of the base station, a scheduling result based on the first downlink channel information and the second downlink channel information
	[(Yoo discloses determining various SRS’ from UE and modifying and assigning schedule for data transmission and receiving, see:
	[0083] At block 408, the network node determines whether the SRS corresponds to a legacy SRS associated with channel measurement sounding or a contention SRS associated with contention resolution medium sharing.  When an SRS signal is detected, the network node determines whether or not the SRS is a legacy SRS or a contention SRS.  The network node determines the type of SRS by looking at the SRS resource that carried the SRS.  For example, base station 105 may execute SRS resource-type association 701 to determine which SRS type has been detected based on the SRS resource the signal was received on.  Similarly, UE 115 accesses SRS type association 801, stored in memory 282, to determine whether the detected SRS signal is a legacy type or contention type based on the SRS resource.  If the SRS 
	Fig 4C, Steps 408 and 410; Fig 7, SRS Interpreter 702 and SRS Resource Type Assignment 701; see also Figs 4A-4B)];
	scheduling, by the base station, the first UE and the second UE based on the scheduling result
	[(Yoo discloses a base station communicates with UEs with modified schedules, see:
	[0045] …….. .  A scheduler 244 may schedule UEs for data transmission on the downlink and/or uplink. 
	[0072] At block 400, a serving base station selects an SRS type to request from a served UE, wherein the SRS type is either a legacy SRS or a contention SRS.  As a serving base station, base station 105, for example, determines whether data is available for communication with the served UE, either data at the base station for downlink transmission, or data at the UE for uplink transmission.  By execution of RTS/CTS mechanism 704, SRS resource-type assignment 701, and transmission grant 703, stored in memory 242, base station 105, under control of controller/processor 240, would determine whether uplink or downlink data is to be scheduled with an uplink or downlink transmission grant and selects the SRS type accordingly.  
	[0085] At block 410, the network node modifies communications with the another network node based on determining the SRS corresponds to the contention SRS.  
When the network node detects a contention SRS, then it may modify its normal communications with its communication pair network node.  Thus, base station 105 and UE 115, upon detecting that the SRS received is a contention SRS, they may take an action to modify their normal communications in response.  The modifications may take various forms.  For example, the network node may determine to back-off of transmissions completely for a predetermined time.  The network node may also determine the spatial direction of the detected contention SRS and modify its communications by communicating only with other network nodes in directions other than the direction of the SRS.  Using beamforming, the network node may also beamform transmissions to create a spatial null in the direction of the contention SRS. 
	Fig 4C, Steps 408 and 410; Fig 7, SRS Interpreter 702 and SRS Resource Type Assignment 701; see also Figs 4A-4B)].
	Yoo discloses various types of SRS, but does not elaborate about “cross-standard.
	However, Fakoorian discloses:
	A cross-standard scheduling method
		[(Fakoorian discloses multi-standard SRS determination, see:
		[0070] SRS can be scheduled in a variety of different formats.  For example, SRS may be periodic (scheduled through RRC signaling) or aperiodic (scheduled through the uplink grant) as often as every second subframe (e.g., 2 ms) or as infrequently as every 16.sup.th frame (e.g., 160 ms).  SRS may be wideband (e.g., a non-frequency-hopped SRS), in which the SRS covers the bandwidth of interest in a single SC-FDMA symbol.  
		See Fig 6; see also Figs 3-5 and 7-8)];
		obtaining, by a base station, first downlink channel information of a first user equipment (UE) and second downlink channel information of a second UE
		[(Fakoorian disclose obtaining channel information fron a plurality of UEs, see:
 		[0114] For the base station to decode UE i, the received signal at eNB is given by 
			
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		See Fig 6; see also Figs 3-5 and 7-8)].

 
	Regarding Claim 2, Yoo discloses:
	wherein obtaining, by the base station, first downlink channel information of a first UE and second downlink channel information of a second UE comprises 
	[(see Fig 4C)]:
	obtaining, by the unified scheduler, the first downlink channel information and the second downlink channel information
	[(Yoo disclose receiving various types of SRS’ from various UEs operated with different radio technologies, see:
	[0045] …….. .  A scheduler 244 may schedule UEs for data transmission on the downlink and/or uplink. 
	[0082] At block 407, a network node detects one or more SRS from one or more non-served UEs.  The network node may be either a neighboring gNB/TRP, such as base station 105, or a neighboring UE, such as UE 115, either from the same operator as the communication pair transmitting RTS/CTS or a different operator.  The network node operates using the same medium as the communication pair in either licensed or unlicensed spectrum.  The network node monitors for signals from neighboring nodes, For example, base station 105 may receive the SRS signals over antennas 234a-t and wireless radios 700a-t. Using SRS interpreter 702, stored in memory 242, base station 105 detects the SRS from a non-served UE.  Similarly, UE 115 receives the SRS via antennas 252a-r and wireless radios 800a-r. Through execution of media access logic 802, UE 115 is able to determine and detect the SRS from the neighboring UE. 
	Fig 4C, Steps 407-408; Fig 2, Fig 7, SRS Interpreter 702 and SRS Resource Type Assignment 701; see also Figs 4A-4B, Figs 5-6)].
 
	Regarding Claim 3, Yoo discloses:
	wherein obtaining, by the base station, first downlink channel information of a first UE and second downlink channel information of a second UE comprises
	[(see Fig 4C)]:
	obtaining, by a first standard scheduler of the base station, the first downlink channel information;  and obtaining, by a second standard scheduler of the base station, the second downlink channel information
	[(see:
	[0083] At block 408, the network node determines whether the SRS corresponds to a legacy SRS associated with channel measurement sounding or a contention SRS associated with contention resolution medium sharing.  When an SRS signal is detected, the network node determines whether or not the SRS is a legacy SRS or a contention SRS.  The network node determines the type of SRS by looking at the SRS resource that carried the SRS.  For example, base station 105 may execute SRS resource-type association 701 to determine which SRS type has been detected based on the SRS resource the signal was received on.  Similarly, UE 115 accesses SRS type association 801, stored in memory 282, to determine whether the detected SRS signal is a legacy type or contention type based on the SRS resource.  If the SRS resource is associated with legacy-type SRS, then the network node would determine the detected SRS is a legacy SRS.  Otherwise, if the SRS resource is associated with a contention-type SRS, then the network node would determine the detected SRS is a contention SRS. 
	Fig 4C, Steps 408 and 410; Fig 7, SRS Interpreter 702 and SRS Resource Type Assignment 701; see also Figs 4A-4B)];

	Regarding Claim 4, Yoo discloses:
	sending, by the first standard scheduler, the first downlink channel information to the unified scheduler;  and sending, by the second standard scheduler, the second downlink channel information to the unified scheduler
	[(see:
	[0045] …….. .  A scheduler 244 may schedule UEs for data transmission on the downlink and/or uplink. 
	[0082] At block 407, a network node detects one or more SRS from one or more non-served UEs.  The network node may be either a neighboring gNB/TRP, such as base station 105, or a neighboring UE, such as UE 115, either from the same operator as the communication pair transmitting RTS/CTS or a different operator.  The network node operates using the same medium as the communication pair in either licensed or For example, base station 105 may receive the SRS signals over antennas 234a-t and wireless radios 700a-t. Using SRS interpreter 702, stored in memory 242, base station 105 detects the SRS from a non-served UE.  Similarly, UE 115 receives the SRS via antennas 252a-r and wireless radios 800a-r. Through execution of media access logic 802, UE 115 is able to determine and detect the SRS from the neighboring UE. 
	[0083] At block 408, the network node determines whether the SRS corresponds to a legacy SRS associated with channel measurement sounding or a contention SRS associated with contention resolution medium sharing.  When an SRS signal is detected, the network node determines whether or not the SRS is a legacy SRS or a contention SRS.  The network node determines the type of SRS by looking at the SRS resource that carried the SRS.  For example, base station 105 may execute SRS resource-type association 701 to determine which SRS type has been detected based on the SRS resource the signal was received on.  Similarly, UE 115 accesses SRS type association 801, stored in memory 282, to determine whether the detected SRS signal is a legacy type or contention type based on the SRS resource.  If the SRS resource is associated with legacy-type SRS, then the network node would determine the detected SRS is a legacy SRS.  Otherwise, if the SRS resource is associated with a contention-type SRS, then the network node would determine the detected SRS is a contention SRS. 
	[0085] At block 410, the network node modifies communications with the another network node based on determining the SRS corresponds to the contention SRS.  
When the network node detects a contention SRS, then it may modify its normal communications with its communication pair network node.  Thus, base station 105 and UE 115, upon detecting that the SRS received is a contention SRS, they may take an action to modify their normal communications in response.  The modifications may take various forms.  For example, the network node may determine to back-off of transmissions completely for a predetermined time.  The network node may also determine the spatial direction of the detected contention SRS and modify its communications by communicating only with other network nodes in directions other than the direction of the SRS.  Using beamforming, the network node may also beamform transmissions to create a spatial null in the direction of the contention SRS. 
	Fig 4C, Steps 407-408; Fig 2, Fig 7, SRS Interpreter 702 and SRS Resource Type Assignment 701; see also Figs 4A-4B, Figs 5-6)].

	Regarding Claim 5, Yoo discloses:
	sending, by the unified scheduler, the scheduling result to the first standard scheduler and the second standard scheduler;  and scheduling, by the base station, the first UE and the second UE based on the scheduling result comprises
	[(see:
	[0045] …….. .  A scheduler 244 may schedule UEs for data transmission on the downlink and/or uplink. 
	[0082] At block 407, a network node detects one or more SRS from one or more non-served UEs.  The network node may be either a neighboring gNB/TRP, such as base station 105, or a neighboring UE, such as UE 115, either from the same operator For example, base station 105 may receive the SRS signals over antennas 234a-t and wireless radios 700a-t. Using SRS interpreter 702, stored in memory 242, base station 105 detects the SRS from a non-served UE.  Similarly, UE 115 receives the SRS via antennas 252a-r and wireless radios 800a-r. Through execution of media access logic 802, UE 115 is able to determine and detect the SRS from the neighboring UE. 
	[0085] At block 410, the network node modifies communications with the another network node based on determining the SRS corresponds to the contention SRS.  
When the network node detects a contention SRS, then it may modify its normal communications with its communication pair network node.  Thus, base station 105 and UE 115, upon detecting that the SRS received is a contention SRS, they may take an action to modify their normal communications in response.  The modifications may take various forms.  For example, the network node may determine to back-off of transmissions completely for a predetermined time.  The network node may also determine the spatial direction of the detected contention SRS and modify its communications by communicating only with other network nodes in directions other than the direction of the SRS.  Using beamforming, the network node may also beamform transmissions to create a spatial null in the direction of the contention SRS. 
	Fig 4C, Steps 407-410; Fig 2, Fig 7, SRS Interpreter 702 and SRS Resource Type Assignment 701; see also Figs 4A-4B, Figs 5-6)];

	[(see:
	[0045] …….. .  A scheduler 244 may schedule UEs for data transmission on the downlink and/or uplink. 
	[0085] At block 410, the network node modifies communications with the another network node based on determining the SRS corresponds to the contention SRS.  
When the network node detects a contention SRS, then it may modify its normal communications with its communication pair network node.  Thus, base station 105 and UE 115, upon detecting that the SRS received is a contention SRS, they may take an action to modify their normal communications in response.  The modifications may take various forms.  For example, the network node may determine to back-off of transmissions completely for a predetermined time.  The network node may also determine the spatial direction of the detected contention SRS and modify its communications by communicating only with other network nodes in directions other than the direction of the SRS.  Using beamforming, the network node may also beamform transmissions to create a spatial null in the direction of the contention SRS. 
	Fig 4C, Steps 407-408; Fig 2, Fig 7, SRS Interpreter 702 and SRS Resource Type Assignment 701; see also Figs 4A-4B, Figs 5-6)].

 	Regarding Claim 6, Yoo discloses:
	wherein determining, by a unified scheduler of the base station, a scheduling 
	[(see Fig 4C)]:
	determining, by the unified scheduler, the scheduling result based on the first downlink channel information, the second downlink channel information, and a scheduling queue
	[(see:
	[0045] …….. .  A scheduler 244 may schedule UEs for data transmission on the downlink and/or uplink. 
	[0085] At block 410, the network node modifies communications with the another network node based on determining the SRS corresponds to the contention SRS.  
When the network node detects a contention SRS, then it may modify its normal communications with its communication pair network node.  Thus, base station 105 and UE 115, upon detecting that the SRS received is a contention SRS, they may take an action to modify their normal communications in response.  The modifications may take various forms.  For example, the network node may determine to back-off of transmissions completely for a predetermined time.  The network node may also determine the spatial direction of the detected contention SRS and modify its communications by communicating only with other network nodes in directions other than the direction of the SRS.  Using beamforming, the network node may also beamform transmissions to create a spatial null in the direction of the contention SRS. 
	Fig 4C, Steps 407-408; Fig 2, Fig 7, SRS Interpreter 702 and SRS Resource Type Assignment 701; see also Figs 4A-4B, Figs 5-6)].

Regarding Claims 8-13, the claims disclose similar features as of Claims 1-6, and are rejected based on the same rationales of Claims 1-6.
Regarding Claims 15-20, the claims disclose similar features as of Claims 1-6, and are rejected based on the same rationales of Claims 1-6.
Further, Yoo discloses:
[0101] Those of skill would further appreciate that the various illustrative logical blocks, modules, circuits, and algorithm steps described in connection with the disclosure herein may be implemented as electronic hardware, computer software, or combinations of both.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/JUNG LIU/Primary Examiner, Art Unit 2473